Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: OPTI Canada Comments on Trading Activity TSX: OPC CALGARY, Sept. 17 /CNW/ - OPTI Canada Inc. ("OPTI") announces at the request of Market Surveillance on behalf of the Toronto Stock Exchange that OPTI wishes to comment on the recent and unusual trading in the stock. OPTI is not aware of any specific circumstances that may be contributing to the recent increase in market price and the level of trading activity of its shares. About OPTI OPTI Canada Inc. is a Calgary, Alberta-based company focused on developing major oil sands projects in Canada using our proprietary OrCrude(TM) process. Our first project, Phase 1 of Long Lake, consists of 72,000 barrels per day of SAGD ("steam assisted gravity drainage") oil production integrated with an upgrading facility. The upgrader uses the OrCrude(TM) process combined with commercially available hydrocracking and gasification. Through gasification, this configuration substantially reduces the exposure to and the need to purchase natural gas. On a 100 percent basis, the Project is expected to produce 58,500 bbl/d of products, primarily 39 degree API Premium Sweet Crude ("PSC(TM)") with low sulphur content, making it a highly desirable refinery feedstock. Due to its premium characteristics, we expect PSC(TM) to sell at a price similar to West Texas Intermediate ("WTI") crude oil. The Long Lake Project is being operated in a joint venture with Nexen Inc. OPTI holds a 35 percent working interest in the joint venture.
